El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra una resolución de la Corte de Distrito de Arecibo por virtud de la cual dicha corte se negó a ordenar el requeri-miento del deudor en cierto procedimiento hipotecario.
El 29 de octubre de 1914, Geo. P. Plant Milling Co., de San Luis, Mo.; Texas Star Flour Mills, de Galveston, Texas, y The Wichita Mill Elevator Co., de Wichita Palls, Texas, por medio de'su abogado Don. Antonio Sarmiento, archiva-ron en la Corte de Distrito de Arecibo un escrito acompa-ñado de varios documentos, iniciando un procedimiento hipo-tecario sumarísimo contra Manuel G. Navas y Hortensia Bal-seiro Marín.
En el escrito inicial se alegaron, en resumen, los siguien-tes hechos:
1. Que Manuel G. Navas, esposo de Hortensia Balseiro Marín, con anterioridad al 10 de julio de 1913, se encontraba adeudando a las ejecutantes Tas siguientes cantidades: a Geo. P. Plant Milling Co., $2,000; a Texas Star Flour Mills, $1,500, y a The Wichita Mill Elevator Co., $1,427; en junto, $4,927.
2. Que el Sr. Navas se obligó a pagar esa deuda a cada uno de sus acreedores en cuatro plazos anuales a partir del 19 de Junio de 1913, con intereses al seis por ciento anual pagaderos con el plazo.
3. Que asimismo el Sr. Navas concertó con las razones sociales ejecutantes que éstas embarcaran mensualmente para *275él cien sacos de harina cnyo conocimiento sería amparado por giros a treinta días- vista a cargo del Sr. Navas.
4. Que para garantizar el pago de la deuda y de los giros, de los intereses y de los gastos, costas y honorarios de abo- • gado, Doña Hortensia' Balseiro Marín constituyó hipoteca a favor de las tres razones • sociales ejecutantes, sin prefe-rencias entre sí, sobre una finca rústica que debidamente se describe,
5. Que la hipoteca se constituyó por escritura pública y y se inscribió en el registro.
6. Que el Sr. Navas dejó de satisfacer el plazo de la deuda vencido el 19 de junio de 1914, que era de $500 en cuanto a Geo. P. Plant Milling Co., de $375 en cuanto a Tesas Star Flour Mills, y de $356.75 en cuanto a The "Wichita Mill Elevator Co., o sea, en junto, $1,231.75, y los intereses al seis por ciento anual de la deuda total de $4,917 desde junio 19, 1913, a junio 19, 1914, dejando de satisfacer también los si-guientes giros vencidos procedentes de embarques de harina, a saber: a Geo. P. Plant Milling Co., con gastos de protesto, $482.90; a Texas Star Flour Mill Co., con gastos de protesto, $481, y a The Wichita Mill Elevator Co., $470, que forman un total de $1,333.90.
7. Que la hipoteca de que se trata está subsistente y la finca que está sujeta a ella no se ha trasmitido a tercera persona .
En el hecho octavo se especifican las cantidades adeuda-das a cada de las ejecutantes y en el noveno se fijan los hono-rarios del abogado de los ejecutantes en $300.
Finalmente se invocan las razones legales por virtud de las cuales procede, a juicio de los ejecutantes, que la corte decrete el cobro de lo adeudado por la vía hipotecaria, y termina el escrito suplicando que se requiera a Manuel G. Navas y a su esposa Hortensia Balseiro Marín para que en el término de treinta días satisfagan las cantidades que se reclaman a cada una de las ejecutantes, apercibidos de que *276si no lo hicieren se procederá a la venta en subasta pública de la finca hipotecada.
Los documentos que se acompañaron al escrito inicial fueron:
A. La escritura de hipoteca. Las cláusulas sexta, octava y novena, de dicha escritura otorgada entre otras personas por Doña Hortensia Balseiro de Navas, copiadas a la letra, dicen así:
“Sexta. Que el Señor Don Manuel G. Navas ha- concertado con sus acreedores, y ahora de nuevo se obliga a ello, el pago de su' deuda en la forma siguiente:
“Una cuarta parte de su respectivo débito a cada uno de sus tres acreedores, al vencimiento de cada año, y durante cuatro a contar desde el diez y nueve de junio de este año de mil novecientos trece, con sus intereses al 6 por ciento anual, pagados con el plazo, que-dando en libertad el deudor de cancelar su deuda en cualquier fecha anterior a los plazos estipulados.
“Octava. Que para esta segunda parte del convenio o sea de la garantía para las remesas mensuales de harina de cada molino, en numero de cien sacos y en aquella cuantía que no resultase satisfe-cha a virtud de los giros, el mismo Don Manuel ofreció a sus acree-dores remitentes de la harina, garantía hipotecaria sobre la parcela que se ha segregado en una suma igual a mil y quinientos dollars, y todo ello durante los cuatro años convenidos.
“Novena. Que la Señora Doña Hortensia, identificada en absoluto con las obligaciones de su marido, en la forma que se ha detallado; de su espontáneo consentimiento hipoteca la finca segregada de veinte y cinco cuerdas con cuanto le sea perteneciente o se le incorpore, para responder de los cuatro mil novecientos veinte y siete dollars, de la deuda* de Navas y de los mil quinientos que se estipulan y fijan para responder de las remesas, no cubiertas de los cien sacos de harina por cada una de las casas acreedoras; y todo en favor de las tres, sin preferencias entre sí, debiendo además responder la finca de tres-cientos dollars .por intereses y de setecientos para gastos y costas y" derechos de abogados, con cuyo gravamen permanecerá el predio hasta que resulte su cancelación del registro de la propiedad.”
B. Protesto por ante notario de un giro de $475 librado por Deo. P. Plant Milling Co. contra Manuel Gr. Navas, acep-tado por éste el 2 de enero de 1914 y no pagado en el día de *277su vencimiento, no obstante baber sido debidamente, reque-rido para ello.
C. Protesto por ante notario de un giro de $475 librado por Texas Star Flour Mills contra Manuel G-. Navas, acep-tado por éste el 9' de enero de 1914 y no pagado en el día de su vencimiento, no obstante baber sido debidamente reque-rido para ello.
D. Cuenta de la cual aparece que Manuel Gr. Navas debía a Tbe Wichita Mill Elevator Co. en junio 19, 1913, $1,427, más $470 en noviembre 8, 19Í3, formando un total de $1,899. La cuenta está jurada ante un notario público del condado de Wicbita, Texas.
E. Escrito del letrado Sarmiento solicitando del registra-dor de la propiedad cierta certificación que aparece expedida a continuación por dicbo funcionario el 14 de octubre de 1914, creditiva de que la hipoteca de que se trata está inscrita en el registro en la forma que literalmente se transcribe; de que sobre dicba finca no pesa otra carga anterior o posterior que la hipoteca; de que la finca no ha sido trasmitida a tercero, y de que la hipoteca no ha sido cancelada ni total ni parcial-mente.
Sometidos el escrito inicial y los documentos acompaña-dos al mismo a la consideración de la Corte de Distrito de Arecibo, ésta, el 12 de noviembre de 1914, se negó a acceder a lo solicitado por las siguientes razones:
“No se aducen en el escrito inicial, hechos que determinen la. exigibilidad del crédito hipotecario, como se requiere en el inciso ter-cero del artículo 169 del Reglamento Hipotecario; pues no se alega el vencimiento de dicho crédito, ni la existencia de estipulación alguna sobre darlo por vencido cuando dejare de pagarse algún plazo.
“Se omite en los hechos 2o., 3o. y 4o. del escrito, la alegación de que el término convenido para el pago de los créditos garantizados con hipoteca, es el de cuatro años a contar del 19 de julio de 1913.
“Según el artículo 1092 del Código Civil, ‘las obligaciones para cuyo cumplimiento se haya señalado un día cierto, sólo serán exi-gibles cuando el día llegue.’
“El procedimiento ejecutivo hipotecario, según el artículo.-130 de *278la Ley Hipotecaria, será aplicable al caso en qne deje de pagarse una parte del capital del crédito, o de los intereses cuyo pago deba hacerse en plazos diferentes, si venciere alguno de ellos sin cumplir el deudor su obligación, siempre que tal estipulación conste inscrita en el registro.
“Es así que en el caso presente, tal estipulación de que vencido un plazo y no pagado, el acreedor pueda ejercitar el procedimiento sumario hipotecario para su cobro, no consta ni inscrita en el regis-tro ni tampoco en la escritura de constitución de la hipoteca, luego no procede hacer efectivo el cobro de un plazo por el procedimiento sumario hipotecario, hasta el total vencimiento de la obligación.
“Tenemos, además, que con el escrito inicial del procedimiento, no se acompañan los comprobantes de la personalidad de los acree-dores, requisito exigido como esencial e indispensable, por el artículo 169 inciso primero, del Eeglamento Hipotecario.
“Y por último, en el documento que se acompaña como para acre-ditar el protesto por ‘ The "Wichita Mill Elevator Co. ’ del importe del giro vencido y del primer plazo de la cantidad adeudada y sus inte-reses, se hace constar por la suma de $1,897 dollars cantidad distinta de la de $912.37, que se consigna en el escrito inicial del procedi-miento. ’ ’
El 12 de diciembre de 1914 las ejecutantes archivaron su escrito de apelación, para el caso de que les íuera denegada cierta moción de reconsideración que presentaron y que en efecto fué declarada sin lugar por la corte de distrito por los mismos fundamentos de su resolución de 12 de noviembre y, además, “porque conteniendo la cláusula 6a. del contrato hipotecario, la condición de que los demandantes, le embar-casen mensualmente al demandado cien sacos de harina, re-sulta un contrato bilateral en está parte exigiendo la prueba previa de cumplimiento por parte de los demandantes.”
El recurso de apelación interpuesto se tramitó debida-mente ante este Tribunal Supremo, celebrándose la vista del mismo el 11 de marzo de 1915 y quedando desde entonces sometido a" nuestra consideración y resolución.
La primera cuestión que debemos considerar es la rela-tiva a la prueba de la personalidad de las sociedades ejecu-*279tantes. A nuestro juicio no existe la deficiencia anotada por el juez sentenciador.
El inciso primero del artículo 169 del Reglamento Hipo-tecario, invocado por el juez de distrito, prescribe que con el escrito inicial del procediniiento se fian de presentar: “Primero. Los comprobantes de la personalidad, inclusos los que acrediten el mandato del procurador, cuando no gestione por sí el mismo acreedor o su legal representante. ’ ’
En la actualidad no bay procuradores en Puerto Rico y, de acuerdo con la ley, artículo 51 del Código de Enjuicia-miento Civil, “la comparecencia ante las cortes deberá ha-cerse por medio de abogado legalmeríte autorizado para ejer-cer su profesión.”
Así se bizo en el presente caso. Las sociedades ejecutan-tes comparecieron directamente por medio de su abogado Antonio Sarmiento que está debidamente autorizado para ejer-cer su profesión en Puerto Rico y que de conformidad con los principios que informan nuestra legislación sobre la ma-teria está ■ considerado como un funcionario de la corte, y presentaron con su escrito inicial todos los documentos que exige el artículo 128 de la Ley Hipotecaria, entre los cuales figura la escritura de hipoteca, documento público en el que.' la personalidad de las sociedades acreedoras fue reconocida, por el deudor y por la dueña de la finca hipotecada para garantir la deuda.
Yeamos ahora si consta o no del escrito inicial y de los. documentos acompañados al mismo, la exigibilidad de los. créditos, y si en el caso de que eonste puede seguirse o no> para hacerlos efectivos el procedimiento sumarísimo que au-toriza la Ley Hipotecaria.
Cuando se otorgó la escritura de hipoteca, el ejecutado' Navas confesó deber a las sociedades ejecutantes $4,927, y se comprometió a pagarlos en .cuatro plazos anuales a par-tir del 19 de junio de. 1913.: Llegó el 19 de junio de 1914 y el deudor no pagó el plazo, y entonces, el 29 de octubre de 1914, los acreedores iniciaron este procedimiento liara' co-*280brarlo. A nuestro juicio, los términos del contrato son tan claros con respecto a este particular que la exigibilidad del pago del primer plazo de la deuda cuando el escrito inicial fué presentado, es manifiesta.
También se convino en la escritura de hipoteca que las sociedades ejecutantes remitirían al ejecutado Navas deter-minado número de sacos de harina mensualmente y que co-brarían su importe por medio de giros contra Navas paga-deros a treinta días vista. Se alega que cierta cantidad de sa-cos de harina fué enviada a Navas, que Navas aceptó los giros y que no los pagó dentro del plazo fijado. El escrito inicial ;se archivó después de vencida la deuda. La aceptación de los giros y la falta de pago de los mismos a su vencimiento, constan de actas notariales de protesto firmadas por el pro-pio deudor Navas. Siendo ello así, de igual modo nos parece enteramente clara la exigibilidad de la obligación en que estaba el deudor Navas de pagar el importe de los giros.
Por virtud de la escritura a que nos hemos venido refi-riendo, Doña Hortensia Balseiro y Marín, esposa del deu-dor Navas, afianzó las operaciones realizadas por su esposo con las sociedades ejecutantes, constituyendo al efecto una hipoteca sobre una finca de su propiedad en los términos y bajo las condiciones que hemos hecho constar anteriormente. ,Si se examinan esos términos y condiciones, se verá que la hipoteca, como es natural, guarda estrecha relación con las. •obligaciones que garantiza en la forma en que dichas obliga-ciones quedaron constituidas y que si ha de cumplir los fines para los cuales fué otorgada, es necesario que sea ejecutable ■en caso de falta de pago del primer plazo, o de cualquiera de los subsiguientes, de la deuda, o de falta de pago de los .giros -originados por las remesas de harinas dentro del plazo convenido y fijado por las mismas partes contratantes.
El artículo 130 de la Ley Hipotecaria invocado por el juez de distrito para fundar su conclusión de que en este caso no puede ejecutarse la hipoteca hasta el total venci-miento de la obligación, dice así:
*281“Lo dispuesto en los dos artículos precedentes será .igualmente aplicable al caso en que deje de pagarse una parte del capital del cré-dito o de los intereses, cuyo pago deba hacerse en plazos diferentes, si venciera alguno de ellos sin cumplir el deudor 'su obligación y siempre que tal estipulación conste inscrita en el registro.”
A nuestro juicio el artículo transcrito, que liace referen-cia a los artículos 128 y 129 de la Ley Hipotecaria, por los cuales se fija el procedimiento sumarísimo especial para el cobro de créditos garantizados con hipotecas, no ha sido bien interpretado por la corte de distrito. En nuestra opinión el indicado artículo 130 se aplica al caso en que vencido un plazo, deba entenderse vencida la totalidad de la deuda, y para que esto sea así, es claro que debe estipularse expre-samente e inscribirse la estipulación en el registro como re-quiere la ley. Pero lo dispuesto en dicho artículo no impide ■ que pueda cobrarse por la vía sumarísima el plazo vencido inmediatamente después de que lo sea, tal como prescribe el artículo 168 del Reglamento hipotecario que dice:
“Vencido, en todo o en parte, un crédito hipotecario, o sus inte-reses, el procedimiento para su cobro, en cuanto se dirija tan sólo contra los bienes gravados con la hipoteca, se ajustará a las disposi-ciones de los artículos 128 y siguientes de la ley y a las de este regla-mento, completadas en la forma que el mismo señala por las de la Ley de Enjuiciamiento Civil de Cuba, Puerto Rico o Filipinas res-pectivamente. ”
En cuanto a los giros, el caso es aun más claro, pues las obligaciones que representan estaban vencidas totalmente por el transcurso del plazo en que debían ser satisfechas.
El último de los fundamentos de la resolución recurrida ■ nos parece bien establecido. Para que pueda despacharse ejecución de acuerdo con la letra y el espíritu de la Ley Hipo-tecaria, es necesario que conste en forma auténtica y feha-ciente la certeza de la deuda. En este, caso la parte de la deuda de $4927 garantizada con hipoteca que debía satis-facerse el 19 de junio de 1913 constaba en un documento público inscrito en el registro, hallándose vigente, la inscrip-*282ción según certificación del registrador expedida quince días, antes de archivarse el escrito inicial del procedimiento. Las deudas procedentes de los giros librados por las ejecutantes. Geo. P. Plant Milling Co. y Texas Star Flour Mills, consta-ban por el documento público de que se ha hecho referencia, y además por los mismos giros aceptados por el ejecutado' Navas y debidamente protestados por ante un notario pú-blico. Mas la deuda procedente del giro librado por la otra ejecutante The Wichita Mill Elevator Co. no consta en la forma auténtica y fehaciente que la ley requiere. La cuenta rendida es confusa, necesita de explicaciones, y aunque está jurada, no aparece aceptada por el ejecutado Navas.
Examinados.todos los fundamentos de la resolución recu-rrida, procederemos al estudio del motivo adicional expre-sado por el juez de distrito para negarse a reconsiderar su resolución de 12 de diciembre de 1914. En efecto introduce alguna confusión la naturaleza del contrato sobre embarque de harinas por parte de las ejecutantes y pago de las mismas por parte del ejecutado Navas. G-eneralmente las hipotecas se constituyen para garantizar deudas previamente existen-tes o préstamos de dinero, pero esto no quiere decir que no-puedan otorgarse para garantizar contratos como el que esta-mos considerando. Es lo cierto que se otorgó la hipoteca, que esa fué la voluntad de las partes y no vemos obstáculo alguno para que pueda librarse la ejecución si la exigibili-dad de la deuda consta en la forma auténtica y fehaciente que en el caso de los giros de las ejecutantes (leo. P. Plant, Milling Oo. y Texas Star Flour Mills, esto es, por medio de giros aceptados por el ejecutado y debidamente protestados. En la misma Ley Hipotecaria se encuentran prescripciones regulando las hipotecas constituidas para asegurar obliga-ciones futuras. Véanse los artículos 142 y 143 de la Ley Hipotecaria y los Comentarios de Galindo, volumen 3, pág.’ 353 y siguientes, de la 4a. edición..
Por virtud de todo lo expuesto, opinamos 'que debe revo-carse la resolución recurrida y-ordenarse al Juez de Distrito *283de Areeibo que proceda a decretar el requerimiento solici-tado con excepción de la partida de $470 reclamada por la ejecutante The Wichita Mill Elevator Co., por concepto de giros procedentes de remesas de harinas.

Revocada la resolución apelada, ordenándose a la corte inferior que proceda a decretar el requerimiento solicitado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.